 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANDREW ARLINGTON RING,                            Case No.: 1:18-cv-01283-JLT (PC)
12                       Plaintiff,                     ORDER GRANTING APPLICATION
                                                        TO PROCEED IN FORMA PAUPERIS
13           v.
                                                        (Doc. 6)
14    CLIFF ALLENBY, et al.,
15                       Defendants.
16

17

18          Plaintiff seeks to proceed in forma pauperis in this action. His application to proceed in
19   forma pauperis demonstrates he is unable to afford the costs of this action. Accordingly, the
20   motion to proceed in forma pauperis is GRANTED.

21
     IT IS SO ORDERED.
22

23      Dated:     October 9, 2018                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
